Citation Nr: 0929782	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-34 066	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES


1.  Entitlement to an earlier effective date for the award of 
an increased rating for service-connected posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to an earlier effective date for the award of 
an increased rating for service-connected post-vagotomy and 
pyloroplasty with H. pylori infection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran earlier effective dates for 
the award of increased ratings for his service-connected PTSD 
and a gastrointestinal disability.  The Veteran subsequently 
initiated and perfected appeals of these rating 
determinations.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
October 1943 to May 1946.  

2.  In June 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, or 
his or her authorized representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2008).  In the present case, the appellant, through his/her 
authorized representative, has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


